 

Exhibit 10.2

 

Execution Version

 

JOINDER NO. 1 dated as of July 31, 2020 (this “Joinder”) to the FIRST LIEN
INTERCREDITOR AGREEMENT, dated as of April 24, 2020 (the “First Lien
Intercreditor Agreement”), among AMC Entertainment Holdings, Inc., a Delaware
corporation (the “Borrower”), the other Grantors (as defined therein) from time
to time party thereto, Citicorp North America, Inc., as collateral agent for the
Credit Agreement Secured Parties (in such capacity, the “First Lien Collateral
Agent”), U.S. Bank National Association, as collateral agent for the Initial
Additional First Lien Secured Parties (in such capacity and together with its
successors in such capacity, the “Initial Additional Agent”), and each
Additional Agent from time to time party thereto.

 

A.            Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the First Lien Intercreditor
Agreement.

 

B.            As a condition to the ability of the Borrower or any Subsidiaries
of the Borrower to incur Additional First Lien Obligations and to secure such
Senior Class Debt with the Senior Lien and to have such Senior Class Debt
guaranteed by the Grantors on a senior basis, in each case under and pursuant to
the Additional First Lien Documents, the Senior Class Debt Representative in
respect of such Senior Class Debt is required to become a Collateral Agent
under, and such Senior Class Debt and the Senior Class Debt Parties in respect
thereof are required to become subject to and bound by, the First Lien
Intercreditor Agreement. Section 5.13 of the First Lien Intercreditor Agreement
provides that such Senior Class Debt Representative may become a Collateral
Agent under, and such Senior Class Debt and such Senior Class Debt Parties may
become subject to and bound by, the First Lien Intercreditor Agreement, upon the
execution and delivery by the Senior Class Representative of an instrument in
the form of this Joinder and the satisfaction of the other conditions set forth
in Section 5.13 of the First Lien Intercreditor Agreement.

 

Each of the undersigned Senior Class Debt Representatives (each, a “New
Collateral Agent” and, collectively, the “New Collateral Agents”) is executing
this Joinder in accordance with the requirements of the First Lien Intercreditor
Agreement.

 

Accordingly, the Controlling Collateral Agent and each New Collateral Agent
agree as follows:

 

Section 1.      In accordance with Section 5.13 of the First Lien Intercreditor
Agreement, each New Collateral Agent by its signature below becomes a Collateral
Agent and Additional Agent under, and the related Senior Class Debt and Senior
Class Debt Parties become subject to and bound by, the First Lien Intercreditor
Agreement with the same force and effect as if such New Collateral Agent had
originally been named therein as a Collateral Agent, and such New Collateral
Agent, on behalf of itself and such Senior Class Debt Parties, hereby agrees to
all the terms and provisions of the First Lien Intercreditor Agreement
applicable to it as a Collateral Agent and to the Senior Class Debt Parties that
it represents as Additional First Lien Secured Parties. Each reference to a
“Collateral Agent” or an “Additional Agent” in the First Lien Intercreditor
Agreement shall be deemed to include each New Collateral Agent. The First Lien
Intercreditor Agreement is hereby incorporated herein by reference.

 

Section 2.      Each New Collateral Agent represents and warrants to the
Controlling Collateral Agent and the other First Lien Secured Parties that
(i) it has full power and authority to enter into this Joinder, in its capacity
as agent, (ii) this Joinder has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with the terms of such Agreement and (iii) the Additional First
Lien Documents relating to such Senior Class Debt provide that, upon each New
Collateral Agent’s entry into this Agreement, the Senior Class Debt Parties in
respect of such Senior Class Debt will be subject to and bound by the provisions
of the First Lien Intercreditor Agreement as Additional First Lien Secured
Parties.

 



 

 

 

Section 3.     This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when the Collateral Agent
shall have received a counterpart of this Joinder that bears the signature of
each New Collateral Agent. Delivery of an executed signature page to this
Joinder by facsimile transmission shall be effective as delivery of a manually
signed counterpart of this Joinder. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to this
Agreement or any document to be signed in connection with this Agreement shall
be deemed to include electronic signatures, deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act, and the parties hereto consent to conduct the
transactions contemplated hereunder by electronic means.

  

Section 4.     Except as expressly supplemented hereby, the First Lien
Intercreditor Agreement shall remain in full force and effect.

 

Section 5.     The provisions of Section 5.08 and Section 5.09(B) of the First
Lien Intercreditor Agreement shall apply mutatis mutandis to this Joinder.

 

Section 6.    THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Section 7.     In case any one or more of the provisions contained in this
Joinder should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the First Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

Section 8.     All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First Lien Intercreditor Agreement. All
communications and notices hereunder to any New Collateral Agent shall be given
to it at the address set forth below its signature hereto.

 

Section 9.     The Borrower agrees to reimburse the Controlling Collateral Agent
for its reasonable out-of-pocket expenses in connection with this Joinder,
including the reasonable fees, other charges and disbursements of counsel for
the Controlling Collateral Agent.

 

[Remainder of Page Intentionally Left Blank]

 



2 

 

 

IN WITNESS WHEREOF, each New Collateral Agent and the Controlling Collateral
Agent have duly executed this Joinder to the First Lien Intercreditor Agreement
as of the day and year first above written.

 

  U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent for the holders of the
2.95% Convertible Senior Secured Notes due 2026       By: /s/ Donald T.
Hurrelbrink     Name: Donald T. Hurrelbrink     Title: Vice President      
Address for notices:   U.S. Bank National Association, as Trustee and Collateral
Agent   60 Livingston Avenue EP-MN-WS3C   Saint Paul, MN 55107-2292   Attn:
Corporate Trust Department   Tel: (651) 466-6308   Fax: (651) 466-7430   Email:
donald.hurrelbrink@usbank.com

 

Signature Page to Joinder No. 1 to First Lien Intercreditor Agreement

 





 

 

  U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent for the holders of the
10.5% First Lien Senior Secured Notes due 2026       By: /s/ Donald T.
Hurrelbrink     Name: Donald T. Hurrelbrink     Title: Vice President      
Address for notices:   U.S. Bank National Association, as Trustee and Collateral
Agent   60 Livingston Avenue EP-MN-WS3C   Saint Paul, MN 55107-2292   Attn:
Corporate Trust Department   Tel: (651) 466-6308   Fax: (651) 466-7430   Email:
donald.hurrelbrink@usbank.com

 

Signature Page to Joinder No. 1 to First Lien Intercreditor Agreement

 





 

 

  GLAS Trust Company LLC,   As Collateral Agent For The Holders Of The
10.5% First Lien Senior Secured Notes Due 2026       By: /s/ Yana Kislenko    
Name: Yana Kislenko     Title: Vice President

 

  Address for notices: 3 Second Street, Suite 206         Jersey City, NJ 07311
  Attention of: Account Administrator - AMC   Fax: 212-202-6246

 

Signature Page to Joinder No. 1 to First Lien Intercreditor Agreement

 





 

 

Acknowledged by:   CITICORP NORTH AMERICA, INC.,
as Controlling Collateral Agent   By: /s/ Matthew S. Burke     Name: Matthew S.
Burke     Title: Vice President & Managing Director  

 

Signature Page to Joinder No. 1 to First Lien Intercreditor Agreement

 





 

 

Acknowledged by:   AMC ENTERTAINMENT HOLDINGS, INC.,
as a Grantor   By: /s/ Sean D. Goodman     Name: Sean D. Goodman     Title:
Executive Vice President and Chief Financial Officer     American
Multi-Cinema, Inc., as a Grantor   By: /s/ Sean D. Goodman     Name: Sean D.
Goodman     Title: Chief Financial Officer     AMC License Services, LLC, as a
Grantor   By: /s/ Sean D. Goodman     Name: Sean D. Goodman     Title: Chief
Financial Officer     AMC ITD, LLC, as a Grantor   By: /s/ Sean D. Goodman    
Name: Sean D. Goodman     Title: Chief Financial Officer     AMC Card Processing
Services, Inc., as a Grantor   By: /s/ Sean D. Goodman     Name: Sean D. Goodman
    Title: President and Chief Financial Officer  

 

Signature Page to Joinder No. 1 to First Lien Intercreditor Agreement

 





 